Citation Nr: 0023120	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-29 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for psychogenic 
gastrointestinal reaction, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
10 percent disabling for psychophysiologic gastrointestinal 
reaction was denied.  

In October 1999, an increased evaluation of 50 percent 
disabling was granted for psychogenic gastrointestinal 
reaction, effective June 26, 1996, the date of the receipt of 
the veteran's increased evaluation claim.  

The Board notes that the veteran initiated an appeal with 
regard to the appropriate effective date for the award of an 
increased rating of 30 percent disabling for psychogenic 
gastrointestinal reaction, which was initially granted in an 
April 1999 rating decision.  That decision was amended in 
October 1999 when an increased rating of 50 percent was 
granted.  A Statement of the Case was issued with regard to 
the effective date issue; however, there is no indication 
that a timely substantive appeal has been received.  However, 
the Board notes that the time period for filing the 
substantive appeal may not have expired, and therefore, at 
this juncture the Board makes no determination regarding 
jurisdiction with regard to the claim for an earlier 
effective date.  The veteran is reminded that he must perfect 
his appeal by filing a timely and adequate substantive 
appeal, and in the event that he fails to do so, the Board 
reserves the right to decline jurisdiction or dismiss the 
claim.  


REMAND

Having reviewed the record, the Board has determined that 
this claim must be returned to the RO in order to ensure 
compliance with due process considerations.  

The record indicates that the veteran perfected an appeal as 
to a November 1996 decision which denied an evaluation in 
excess of 10 percent disabling for a service-connected 
psychophysiological gastrointestinal reaction.  In the timely 
filed VA Form 9 (dated October 1997) which served as a 
substantive appeal with regard to that decision, the veteran 
requested a hearing in conjunction with his appeal before a 
local hearing officer.  However, no further action was taken 
with regard to this claim as the veteran withdrew his hearing 
request and all pending appeals in writing in a statement 
submitted to the RO in June 1998.  

The record now includes a March 2000 statement from a 
Decision Review Officer (DRO) at the St. Petersburg RO.  The 
DRO indicated that on review of the claims folder, it 
appeared that upon receipt of the October 1997 VA Form 9 
which constituted a substantive appeal as to the increased 
evaluation claim, the veteran and his representative were 
incorrectly notified that the appeal had not been timely 
filed.  This action provided the impetus for the veteran's 
withdrawal of all pending appeals and hearings by letter 
dated June 1998.  

The DRO noted that after review of the evidence, it is 
considered that the veteran and his representative were 
misled in the notification that the VA Form 9 was not timely 
filed, therefore, the statement withdrawing his appeal was 
set aside in order to avoid detriment to the veteran.  
Accordingly, the appeal initiated by the veteran with regard 
to the November 1996 decision denying an increased evaluation 
for the service-connected psychogenic gastrointestinal 
disorder was reinstated and has thus been certified to the 
Board on appeal.  

With regard to the reinstatement of the veteran's appeal, the 
Board will not substitute its own judgment for that of the 
DRO, as the DRO is in a better position to determine whether 
the veteran and his representative received misinformation 
and to determine the appropriate remedy.  Thus, the Board has 
accepted jurisdiction of the claim for an increased 
evaluation for a psychogenic gastrointestinal reaction and as 
such, the instant appeal has been continuously prosecuted by 
the veteran since June 1996, when he submitted a claim for an 
increased evaluation.  An increased evaluation of 50 percent 
disabling was granted for this disability via an October 1999 
rating decision; however, that award does not constitute a 
complete grant of the benefits sought on appeal as the rating 
schedule allows for a higher rating for this disability.   

In light of the reinstatement of his appeal, the veteran is 
entitled to the personal hearing at the RO which he requested 
in conjunction with his appeal on the October 1997 VA Form 9.   

Accordingly, this claim is REMANDED for the following:

The RO should schedule the veteran for a 
personal hearing before a local hearing 
officer with regard to the instant 
appeal.  The veteran and his 
representative should be notified of the 
date and time of the scheduled hearing.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




